 Case 8:18-bk-10969-SC        Doc 395 Filed 04/10/19 Entered 04/10/19 13:48:17         Desc
                               Main Document     Page 1 of 8



1    HOWARD B. GROBSTEIN, CPA
     Grobstein Teeple, LLP
2    6300 Canoga Avenue, Suite 1500W
3    Woodland Hills, California 91367
     Telephone: (818) 532-1020
4    Facsimile: (818) 532-1120
     Email: hgrobstein@gtllp.com, documents@gtllp.com
5
6    Accountants for Richard A. Marshack,
     Chapter 7 Trustee
7
8                              UNITED STATES BANKRUPTCY COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10                                       SANTA ANA DIVISION

11    In re                                            Case No.: 8:18-BK-10969-SC

12    Luminance Recovery Center, LLC, a                Chapter 7
13    California limited liability company, et al.
                                                       FIRST INTERIM APPLICATION FOR
14                                                     COMPENSATION AND
                                                       REIMBURSEMENT OF EXPENSES OF
15                                                     GROBSTEIN TEEPLE, LLP AS
16                                                     ACCOUNTANTS FOR THE CHAPTER 7
                                                       TRUSTEE; DECLARATION OF
17                                           Debtor.   HOWARD B. GROBSTEIN IN SUPPORT
                                                       THEREOF
18
19                                                     Date: May 1, 2019
                                                       Time: 11:00 a.m.
20                                                     Ctrm: 5C
21
22
23
24   TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY JUDGE:
25            GROBSTEIN TEEPLE LLP (“Applicant” or “GT” or the “Firm”), accountants for the Chapter
26   7 Trustee of Luminance Recovery Center, LLC, (the “Debtor”) in the above-referenced case,
27   represents the following in support of this First Interim Application for Compensation and
28   Reimbursement of Expenses of Grobstein Teeple LLP (“Application”). The Application requests a




     Luminance Recovery Center, LLC                                    8:18-bk-10969-SC
 Case 8:18-bk-10969-SC         Doc 395 Filed 04/10/19 Entered 04/10/19 13:48:17                Desc
                                Main Document     Page 2 of 8



1    total of $9,452.77 for fees and $244.77 for expenses incurred during the period from September 29,
2    2018 through and including April 4, 2019 (the “Application Period”).
3
4                                                       I.
5                      PRELIMINARY SUMMARY OF COMPENSATION DATA
6    1.     Applicant: GROBSTEIN TEEPLE LLP
7    2.     Application Period: September 29, 2018 through April 4, 2019
8    3.     Date of Entry of Order Authorizing Employment: November 26, 2018
9    4.     Date Services Commenced: September 29, 2018
10   5.     Dates of Prior Fee Hearings: None
11   6.     Advance Fee Payment Received: $0.00
12   7.     Advance Fee Payment Remaining: $0.00
13   8.     Fees Paid Pursuant to Prior Fee Applications: $0.00
14   9.     Expenses Paid Pursuant to Prior Fee Applications: $0.00
15   10.    Amount Remaining to be Paid to Pursuant to Prior Applications: $0.00
16   11.    Amount Reserved Pending Final Fee Application: $0.00
17   12.    Total Amount of Fees Requested for this Application Period: $9,452.77
18   13.    Total Amount of Expenses Requested for this Application Period: $244.77
19   14.    Cash on hand: $147,417.37.
20
21                                                      II.
22                                             INTRODUCTION

23          1.      This Application is filed in accordance with Section 330 of the United States

24   Bankruptcy Code, Local Bankruptcy Rule 2016(1), and the Guidelines of the Office of the United

25   States Trustee for the Central District of California (the “Guidelines”).

26          2.      On March 21, 2018, the Debtors filed two (2) separate voluntary petitions under

27   Chapter 11 of Title 11 of the United States Code (“Petition Date”). On April 18, 2018, the Debtors

28




     Luminance Recovery Center, LLC                                              8:18-bk-10969-SC
 Case 8:18-bk-10969-SC         Doc 395 Filed 04/10/19 Entered 04/10/19 13:48:17                   Desc
                                Main Document     Page 3 of 8



1    filed their Schedules and SOFAs. On March 22, 2018, as Dk. No. 8, the Court entered an order granting
2    Debtors’ motion to approve the joint administration of the Debtors’ bankruptcy estates.
3           3.      After the filing of the “first day” motions, Mr. Castanon, the Debtors’ principal,
4    essentially disappeared. Thereafter, the Debtors promptly filed an emergency motion to convert the
5    cases from Chapter 11 to Chapter 7 (“Conversion Motion”). On April 5, 2018, as Dk. No. 59, the
6    Court entered an order granting the Conversion Motion. Id.. Shortly thereafter, the Office of the United
7    States Trustee appointed Richard A. Marshack as the Chapter 7 trustee.
8           4.      Applicant was employed to provide accounting related assistance including: obtain and
9    evaluate financial records; evaluate assets and liabilities of the Debtors and Estate; evaluate tax issues
10   related to the Debtors and Estate; prepare tax returns; provide litigation consulting if required; and
11   provide accounting and consulting services requested by the Trustee and his counsel.
12          5.      This is Applicant’s First interim application in connection with this case. Applicant
13   seeks approval of compensation for the periods September 29, 2018 through April 4, 2019. The
14   requested amount of compensation is based upon a total of 38.00 hours of accounting services,
15   resulting in fees totaling $9,208.00. In addition, Applicant incurred expenses in the amount of
16   $244.77. The Trustee is currently holding $147,417.37.
17          6.      The professional services which are the subject of this Application were rendered by
18   the Applicant in connection with providing services for the benefit of the estate and not for any other
19   entity. All of the expenses which are the subject of this Application were incurred by Applicant in
20   connection with providing services for the benefit of the estate.
21          7.      Applicant maintains time records of professionals and support personnel on a
22   contemporaneous basis. Such time records are prepared by the professionals who have rendered the
23   services.
24          8.      Exhibit “A” provides a grand total of fees by subject area incurred during the period.
25          9.      A summary of the hours of professional time expended by each professional for the
26   Applicant is attached as Exhibit “B”. The hourly rates in Exhibit “B”, as well as those reported in
27   Exhibit “C”, reflect the rates in effect on the dates those services were performed. Therefore, certain
28   professionals may reflect multiple rates if there were rate adjustments during the period.




     Luminance Recovery Center, LLC                                            8:18-bk-10969-SC
 Case 8:18-bk-10969-SC         Doc 395 Filed 04/10/19 Entered 04/10/19 13:48:17                Desc
                                Main Document     Page 4 of 8



1           10.     Attached hereto as Exhibit “C” and incorporated herein by this reference is a
2    statement detailing the services and expenses rendered by the Applicant for the period September 29,
3    2018 through April 4, 2019. Exhibit “C” is transcribed from the Applicant’s contemporaneous time
4    records, and shows the professional services rendered, the date the services were performed, the
5    person performing the service and the amount of time incurred. Exhibit “C” categorizes the
6    professional fees by subject work areas.
7           11.     Applicant has no agreement or understanding for a division of fees between
8    Applicant and any other party or parties involved in this matter. No retainer or advance fee payment
9    has been received by Applicant and Applicant has not received, nor intends to receive, a lien or any
10   other interest in the property of the Debtor or any other third party to secure payments of Applicant’s
11   fees. Applicant is aware of the risk that there may be insufficient assets from which it may be
12   compensated.
13          12.     Attached as Exhibit “D” is biographical information concerning the professionals
14   providing services during the period covered by this Application.
15
16                                                     III.
17          SUMMARY OF PROFESSIONAL SERVICES PERFORMED BY APPLICANT
18   Accounting Services
19          13.     Applicant initiated correspondence with the Trustee’s counsel to obtain the necessary
20   accounting documentation, including access to Quickbooks files, prior year tax returns, and historical
21   accounting records, in order to prepare the required tax returns.
22          14.     Applicant reviewed and analyzed prior year documents, accounting records, and tax
23   returns to determine additional items needed to prepare returns. Applicant corresponded with the
24   Trustee’s counsel telephonically to discuss the additional items needed.
25          15.     Per review of the debtors Quickbooks file, Applicant identified that both Luminance
26   Health Group Inc. (LHG) and Luminance Recovery Center, LLC (LRC) shared a single set of books.
27   Applicant participated in multiple conference calls with Anthony Arnaudy, the Debtors’ former CFO,
28   regarding the proper allocation of the revenue streams and expenses.




     Luminance Recovery Center, LLC                                           8:18-bk-10969-SC
 Case 8:18-bk-10969-SC          Doc 395 Filed 04/10/19 Entered 04/10/19 13:48:17                Desc
                                 Main Document     Page 5 of 8



1            16.     Based on the calls above and review of prior year tax returns, Applicant prepared a
2    detailed analysis of the Quickbooks file in order to properly allocate income and expenses between
3    LHG and LRC. The analysis was used to create a trial balance to assist in preparation of tax returns.
4    Applicant reviewed this trial balance with Anthony Arnaudy and based on feedback made revisions
5    in order to properly allocate between the two entities. Applicant determined that the allocations varied
6    from year to year and it was not consistently applied to the source data. As a result, Applicant
7    developed allocations for both entities and applied this methodology consistently.
8            17.     Additionally, Applicant prepared reconciliations of various balance sheet accounts in
9    order to ensure all activity within the Quickbooks file was properly captured and categorized.
10   Applicant used this data to support the preparation of tax returns.
11           18.     Once the trial balance was determined based on the allocations, Applicant prepared
12   necessary adjustments to get the accounting data ready for tax return preparation.
13           19.     During this first interim fee application period, Applicant incurred 7.10 hours of
14   accounting services, resulting in fees totaling $2,070.50. This results in a blended hourly rate of
15   $291.62.
16
17   Tax Issues
18           20.     Applicant participated in communications with Anthony Arnaudy regarding tax
19   compliance issues and all outstanding notice and tax filing requirements of the entity.
20           21.     Applicant participated in conference calls with Chad Kurtz, Sharon Lo and David
21   Wood to discuss potential amendment of the 2017 return in order to properly address issues related
22   to the Las Brisas property, personal residence of the sole shareholder of LHG. The Las Brisas property
23   was included within the Quickbooks file which was the single set of books for both LHG and LHC.
24   The asset and its corresponding depreciation and expenses were reflected within these financials.
25   Applicant prepared multiple analyses in order to determine the impact of this property on the tax
26   return. Applicant advised all parties involved of its findings and the impact on the 2017 tax return.
27           22.     Applicant corresponded with the Trustee’s Administrator regarding quarterly payroll
28   tax filings and their status.




     Luminance Recovery Center, LLC                                           8:18-bk-10969-SC
 Case 8:18-bk-10969-SC         Doc 395 Filed 04/10/19 Entered 04/10/19 13:48:17                  Desc
                                Main Document     Page 6 of 8



1           23.     Applicant reviewed distributions made to members of the LLC in order to advise if
2    such distributions should be accounted for guaranteed payments. Applicant advised the Trustee and
3    his counsel of his findings.
4           24.     During this first interim fee application period, Applicant incurred 4.90 hours of tax
5    issues, resulting in fees totaling $1,539.00. This results in a blended hourly rate of $314.08.
6
7    Tax Return Preparation
8           25.     Applicant reviewed 2015 and 2016 federal and state tax returns to examine the
9    accounting methods used to determine whether they were appropriate or needed to be revised for
10   future tax years.
11          26.     Based on the allocations, analyses and the trial balance, Applicant prepared the 2017
12   tax return in accordance with the methodology of prior years’ tax returns. Applicant applied the
13   appropriate tax treatment to all relevant items and ensured that all tax items were accounted for and
14   correctly reported.
15          27.     Applicant assembled and provided completed 2017 federal and California income tax
16   returns to the Trustee for filing. Applicant also prepared letters to be sent to the Internal Revenue
17   Service and California Franchise Tax Board requesting prompt determination for the tax returns filed.
18          28.     During this first interim fee application period, Applicant incurred 21.40 hours of tax
19   preparation services, resulting in fees totaling $4,700.00. This results in a blended hourly rate of
20   $219.63.
21                                                     IV.
22                         REQUEST FOR FIRST INTERIM COMPENSATION
23          29.     During the first interim period, Applicant incurred a total of 33.40 hours as
24   accountants for the Chapter 7 Trustee. Applicant submits that all of its time was reasonable and
25   necessary. Applicant has attempted, as best possible, to avoid utilizing professionals at a higher rate
26   than needed for any particular task. The blended hourly rate for the first interim period is $248.79.
27          30.     Applicant is requesting compensation in the amount of $8,309.50 for services
28   rendered. This amount is based upon the normal hourly rates charged by its professionals at the time




     Luminance Recovery Center, LLC                                            8:18-bk-10969-SC
Case 8:18-bk-10969-SC   Doc 395 Filed 04/10/19 Entered 04/10/19 13:48:17   Desc
                         Main Document     Page 7 of 8
Case 8:18-bk-10969-SC   Doc 395 Filed 04/10/19 Entered 04/10/19 13:48:17   Desc
                         Main Document     Page 8 of 8
